Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 19-CF-116

                         DARON D. WINT, APPELLANT,

                                        v.

                          UNITED STATES, APPELLEE.

                     Appeal from the Superior Court of the
                             District of Columbia
                               (2015-CF1-7047)

                      (Hon. Juliet McKenna, Trial Judge)

(Argued March 30, 2022                             Decided December 15, 2022)

      Lee R. Goebes, Public Defender Service, with whom Samia Fam and Stefanie
Schneider, Public Defender Service, were on the brief, for appellant.

      Nicholas P. Coleman, Assistant United States Attorney, with whom Channing
D. Phillips, Acting United States Attorney, and Elizabeth Trosman, Chrisellen R.
Kolb, and Laura Bach, Assistant United States Attorneys, were on the brief, for
appellee.

      Before BLACKBURNE-RIGSBY, Chief Judge, EASTERLY, Associate Judge, and
FISHER, Senior Judge.

      Opinion for the court by Chief Judge BLACKBURNE-RIGSBY.
                                         2

      Opinion by Associate Judge EASTERLY, concurring in part and dissenting in

part, at page 30.



      BLACKBURNE-RIGSBY, Chief Judge:           This appeal stems from a brutal

quadruple homicide, in which three family members and their housekeeper were

kidnapped, held hostage over the course of two days, extorted for cash, and tortured.

Firefighters ultimately found part of the family’s home engulfed in flames and all

four victims’ bodies burned.



      In 2016, appellant was indicted on four counts of first-degree murder while

armed (D.C. Code §§ 22-2101, -4502), and related charges. 1 At trial, appellant

presented a third-party perpetrator defense, arguing that his two brothers, Darrell

Wint and Steffon Wint, were the actual perpetrators. During its rebuttal case, the

government introduced evidence that Darrell Wint was outside the District of

Columbia for part of the day when the crimes occurred. Appellant moved for

surrebuttal, proffering evidence that would purportedly contradict Darrell’s alleged

whereabouts that day. The trial court denied the motion for surrebuttal, and the jury


      1
        Appellant was also indicted on charges of first-degree burglary (D.C. Code
§ 22-801(a)); kidnapping (D.C. Code § 22-2001); aggravated kidnapping (D.C. Code
§§ 22-2001, -3611); extortion (D.C. Code § 22-3251); aggravated first-degree felony
murder while armed (D.C. Code §§ 22-2101, -4502); arson (D.C. Code § 22-301);
and first-degree theft (D.C. Code §§ 22-3211, -3212).
                                            3

convicted appellant of all counts. Appellant was sentenced to four terms of life

imprisonment without release.



      On appeal, appellant argues that the trial court committed reversible error

when it denied his motion for surrebuttal. We affirm appellant’s premeditated

murder convictions for the deaths of Savvas Savopoulous, Amy Savopolous,

Veralicia Figueroa, and Philip Savopolous. As we discuss, while the trial court

should have allowed appellant to present surrebuttal evidence, the weight of the

other overwhelming evidence against appellant rendered any error by the trial court

in denying surrebuttal harmless. Finally, we remand this case to the trial court so

that appellant’s felony-murder convictions may be merged into his premeditated

murder convictions, with any decisions on resentencing left to the trial court. In all

other respects, the judgment is affirmed.



                                    I.      Background



      Early in the afternoon of May 14, 2015, first responders arrived at a house in

a neighborhood in the Northwest quadrant of D.C. after receiving reports of a house

fire. When the firefighters arrived, they discovered that one of the bedrooms on the

second floor was engulfed in flames, and they searched for victims. In a separate
                                         4

bedroom, firefighters found the bodies of Amy and Savvas Savopoulos, the

homeowners, and Vera Figueroa, their housekeeper. In another room, firefighters

found the body of Philip Savopoulos, Amy and Savvas’s ten-year-old son.



      When the smoke cleared, one of the firefighters described seeing a

“bloodbath” because blood covered the floor of one of the bedrooms and a bloody

baseball bat was on the bed. A medical examiner testified that all four victims were

stabbed, and the three adults had been beaten, restrained, and doused with gasoline.



                         A. The Government’s Case-in-Chief



      Police found appellant’s DNA at the Savopoulos home. A Domino’s pizza

box was found in the bedroom with the adult victims, and appellant’s DNA was on

the pizza crust. Appellant’s partial genetic profile was on the back of a knife that

was propping open a window in the basement. Two hairs matching appellant’s DNA

profile were recovered from a hard hat in the garage and a bedroom. 2




      Appellant was aware of the Savopolous family. Savvas was the owner of
      2

American Iron Works, where appellant worked as a welder from 2003 until 2005.
                                          5

      The government’s theory was that appellant kidnapped, restrained, and

extorted the decedents for cash before killing them and setting the house on fire. The

government contended that appellant broke into the Savopoulos home sometime

between 11:29 a.m. and 3:14 p.m. on May 13, 2015, and cut their home phone lines.

During that timeframe, Philip was home with the housekeeper, Mrs. Figueroa, while

his mother Amy was out walking, so the government posited that appellant first

restrained the child and the housekeeper. Then, when Amy came home, he was able

to restrain her as well, followed by the restraint of the father, Savvas, after he

returned home from work. 3       While they were held captive, the victims were

subjected to various forms of violence, including being beaten, stabbed, and

asphyxiated, doused with gasoline, and their bodies were burned. The government

argued that appellant forced Savvas to obtain $40,000 in cash from his company’s

bank account and have it delivered to the house. After the cash was delivered the

following day, all in $100 bills, the government contended that appellant burned the

house to destroy the evidence.



      The government presented the following additional evidence that appellant

had been at the Savopoulos home and was exhibiting consciousness of guilt. At


      3
        The idea that appellant restrained each hostage one at a time, at different
points in the day, was important to the government’s case because the defense
contended throughout trial that this could not have been a “one man job.”
                                          6

about 12:10 p.m. on May 14, two people visiting a nearby house saw appellant walk

into the Savopouloses’ garage. Later that afternoon, around 5:00 p.m., two different

people saw appellant pacing in a parking lot shortly before firefighters recovered the

Savopouloses’ Porsche burning in the woods nearby. Around 6:00 p.m. that same

day, appellant began using his iPhone to search for information about how to remove

its iCloud feature and whether it had a memory card. Appellant also called his

girlfriend and asked if cell phones could be traced. That night, appellant used his

phone to search for information on how to beat a lie detector test and looked up a

fire at Woodland Drive (the Savopouloses’ street). The following day, on May 15,

appellant went to the gym with his friend and flashed $1,200 in cash, all $100 bills.

Later that evening, appellant called the same friend to ask for help burning his

minivan, which the friend declined. Shortly thereafter, firefighters found appellant’s

minivan on fire.



      Appellant’s girlfriend, Vanessa Hayles, testified that on May 16, appellant

went to visit her in New York City, where he continued to pay for items using $100

bills. He also continued to search for information about the murders on his cell

phone and searched for “hideout cities for fugitives” and extradition law. While in

New York, appellant and Hayles saw a news report about the Savopoulos murders
                                          7

that included appellant’s photograph. The next day, appellant chartered a taxi back

to D.C. and told Hayles that he was going to self-surrender.



      Later that day, appellant’s brother, Darrell, contacted a friend, Chelsea Nunez,

and asked her to get money orders for a “friend” who needed to hire a lawyer. Nunez

picked Darrell up in her car, and he gave her $2,800 in $100 bills to purchase the

money orders. Afterwards, they picked appellant up from a hotel just outside of

D.C. Appellant got into the car with Nunez, but Darrell exited Nunez’s car and got

into a different car, and told Nunez to follow him. As both cars were driving, law

enforcement stopped both vehicles and arrested appellant. When police searched

the two cars, they found $7,300 in cash in the car Darrell was riding in, but no cash

in the car appellant was in.



      The government presented cell-site data for Darrell’s primary cell phone

showing that it did not connect with any cell towers near the Savopoulos house on

May 13 or 14. Steffon Wint testified that he had no memory of where he was on

May 13 or 14. The government introduced time sheets from May 13 showing that

Steffon worked from 6:00 a.m. to 4:30 p.m., and from May 14 showing that Steffon

worked from 6:00 a.m. to midnight. The only signatures on the time sheets were

Steffon’s, suggesting that his supervisor did not certify the hours worked.
                                           8

                                      B. The Defense



      Appellant presented a third-party perpetrator defense, arguing that his

brothers, Darrell and Steffon, were the actual perpetrators. Appellant testified that

Darrell brought him to the Savopoulos home on May 14 (the day after the

kidnappings) under the premise that Darrell and Steffon needed help completing a

construction project. Appellant testified that he went inside the home, but once he

realized that his brothers were burglarizing it, he left, and did not realize the extent

of their plan to murder anyone.



      Appellant responded to much of the evidence against him. In appellant’s

version of events, he left his house in the early morning hours on May 13, to meet

up with Darrell, who asked him for help with a painting and drywall project that he

was working on with Steffon. Appellant testified that he met Darrell around 6:00

a.m. near PCM Services, a construction company in Beltsville, Maryland, but Darrell

had changed the plan. Darrell told appellant that he and Steffon no longer needed

appellant’s help, but would pay to borrow appellant’s minivan. Appellant agreed,

and asked Darrell to drop him off at his friend Ed’s house and pick him up in the

minivan later. Appellant testified that he did not sleep at home the night of May 13

because he spent the afternoon at Ed’s house and fell asleep there after drinking too
                                          9

much alcohol. Appellant testified that Darrell returned the next morning, May 14,

to pick appellant up, but he was driving a Porsche instead of appellant’s minivan.

Darrell told appellant that he and Steffon now needed appellant’s help completing

the drywall and painting job, and drove him to the job site, which turned out to be

the Savopouloses’ house. Appellant went inside with Darrell and sat in the dining

room while Darrell went upstairs. Darrell then came downstairs with a pizza box,

and appellant took a bite before putting the crust back in the box because it was cold.

Appellant then realized he left his phone in the Porsche, and Darrell told him to go

out and get it, but to come back in through the garage. When appellant got back

inside, Darrell gave him a hard-hat and construction vest and explained that they

were going to “unload” the house, which appellant understood to mean rob it.

Appellant testified that he told Darrell he wanted no part in the robbery, so he left

and tried to find a bus.



      Later that evening, appellant saw reports of the house fire on the news and

recognized it as the house Darrell had taken him to earlier in the day. He explained

that he began looking up information about beating lie detectors so he could protect

his brother if the police contacted him. Appellant similarly explained that he looked
                                        10

up information on extradition and asked for help burning his minivan because he

was afraid of being blamed for a crime he did not commit. 4



                            C. The Government’s Rebuttal



      Darrell testified for the first time in the government’s rebuttal case. Darrell

denied playing any role in the murders. He recalled visiting his friend, Anthony

Anderson, at his home in Gaithersburg, Maryland, on a day in May before

appellant’s arrest, but he could not remember the exact date. Darrell testified that

he went to Gaithersburg to watch a music video Anderson had recently published on

the internet. Darrell also recalled that Anderson’s cousin and roommate, Ikia

Williams, was home that day. Darrell recalled that he stayed at Anderson and

Williams’ house for a couple of hours and then left to pick up his son from school.



      The government sought to corroborate Darrell’s testimony by calling

Anderson, who testified that Darrell came to his house in Gaithersburg to watch a

music video called “Haters Hate,” which he had just produced and uploaded to

YouTube. Anderson could not recall how long Darrell stayed or what time he left.



      4
        Appellant did not admit to burning the minivan himself; he said he woke up
the next day and it was gone.
                                         11

The government presented YouTube data showing that the “Haters Hate” video was

uploaded on May 13. The government did not present any evidence indicating what

time the video was uploaded.



               D. The Proffered Surrebuttal and Trial Court’s Ruling



      After the government’s rebuttal, the defense moved for surrebuttal to present

the testimony of Ikia Williams, who was originally on the government’s witness list.

Defense counsel informed the trial court that she had planned to introduce the

proffered surrebuttal evidence during her cross-examination of Williams. However,

the government decided not to call Williams after Anderson testified, so defense

counsel had no opportunity to examine Williams.



      In the grand jury, Williams testified that she remembered Darrell coming over

one day in May around 11:00 a.m. to watch one of Anderson’s music videos.

Williams did not remember exactly which day in May it was, but testified that

Darrell texted her before coming over and then called her when he arrived:


            Q: . . . [D]o you know what specific date that was in May?

            A: No, I’m not quite sure.
                                        12

            Q: All right. Did he either text you or call you prior to coming to
            your house?

            A: He texted me.

            Q: Darrell did?

            A: Yes.

            Q: And when he was outside of your house, did he text you or
            call you; as best as you can recall?

            A: I believe he called me and told me he was at the door.

            …

            Q: And why do you think he called you to let you know he was
            at the door?

            A: It could’ve been because I was upstairs, but – I mean, Anthony
            was downstairs – but he usually does that. Like, if he’s at the
            door, he’ll tell me. He won’t knock. He’ll just tell me he’s at the
            door, and I’ll just open it.


Phone records, however, showed that Williams did not receive a call or text from

Darrell on May 13; the only communication between Darrell’s and Williams’ phones

in that general timeframe was on May 19. Defense counsel therefore believed that

Williams’ testimony, combined with the phone records, supported an inference that

Darrell was in Gaithersburg on May 19, not May 13.



      Before the trial court, defense counsel argued that the proffered surrebuttal

concerned a “critical issue” that could impeach Darrell’s alibi. As defense counsel
                                            13

stated: “I mean, I dare to say that this is probably the most critical issue in the trial.

If the jury believes that Darrell Wint was at the home of Ikia Williams and Anthony

Anderson in those morning hours [of May 13], instead of where Daron Wint says he

was, we lose.”



      The trial court rejected the defense’s request for surrebuttal, stating that the

proffered testimony: (1) did not pertain to a new matter first raised in the

government’s rebuttal, and (2) would not have rebutted Anderson’s testimony in the

government’s rebuttal case. This appeal followed.



                                      II.    Discussion



      Appellant argues that the trial court committed reversible error in denying his

request for surrebuttal. Specifically, appellant contends that the government’s

presentation of Darrell’s “Gaithersburg alibi” was a new evidentiary matter first

raised by the government in its rebuttal case, and that he had a right to rebut that

evidence with Williams’ testimony and cell phone records. In light of the weight of

the overwhelming evidence against appellant, the trial court’s error in not allowing

surrebuttal was harmless.
                                           14

                                        A. Surrebuttal



      This court has not had many opportunities to discuss surrebuttal. Other courts

have explained that “[i]n a criminal case, the purpose of surrebuttal evidence is to

give the defendant an opportunity to rebut or respond to the State’s rebuttal

evidence.” State v. Ousley, 419 S.W.3d 65, 70 (Mo. 2013) (en banc). “Most

jurisdictions allow surrebuttal evidence only to meet new matter[s] introduced by

the prosecution on rebuttal.” People v. Brockman, 699 P.2d 1339, 1342 (Colo.

1985).   The reason for this limitation is that “[p]rejudice occurs only if the

prosecution witness goes beyond rebuttal and injects fresh issues on which the

defendant is denied the right to present evidence.” United States v. Sadler, 488 F.2d

434, 435 (5th Cir. 1974).




      Although our case law on surrebuttal is limited, this court has held that “where

new matters are introduced in rebuttal, . . . the [defendant] has a right to surrebuttal.”

Gregory v. United States, 393 A.2d 132, 137 (D.C. 1978) (emphasis in original)

(internal citations omitted); see also Chaabi v. United States, 544 A.2d 1247, 1250

n.6 (D.C. 1988). The right to present surrebuttal evidence is not unqualified,

however, because “[t]he trial court ‘has a duty to exclude confusing and distracting

evidence on collateral issues.’” Cannon v. United States, 838 A.2d 293, 299 (D.C.
                                         15

2003), as amended (Mar. 2, 2004) (quoting Carr v. United States, 585 A.2d 158, 163

(D.C. 1991)).




      Appellant focuses heavily on our holding in Gregory to argue that he was

entitled to surrebuttal as of right because the government raised a “new matter” in

its rebuttal. But because it has been so briefly stated, our case law may be

misunderstood. Relying on two cases from outside of this jurisdiction, appellant

asserts that he had a right to surrebuttal because the government presented new

evidence on rebuttal that the defense would not have had reason to address

previously, either as a matter of logic or evidentiary relevance. See United States v.

Murray, 736 F.3d 652, 658-59 (2d Cir. 2013); Edge v. State, 393 So. 2d 1337, 1341

(Miss. 1981).



      We have never established a per se rule that any new fact introduced in

rebuttal warrants surrebuttal as a matter of right. On this point, we pay particular

attention to the conclusion in Gregory that no surrebuttal was required because

“there were no material issues injected for the first time in rebuttal.” Gregory, 393

A.2d at 137 (emphasis added).       For example, if the government in this case

introduced new evidence on rebuttal that appellant had a pet dog, we doubt that the

trial court was required to consider evidence from the defense disproving that he had
                                          16

a dog. Similarly, if the government introduced evidence on rebuttal that appellant’s

minivan was a Toyota, the trial court would not have been required to allow appellant

to present surrebuttal evidence that his minivan was a Honda. Thus, it is not enough

simply to say that evidence is “new;” further analysis is required.



      The two cases relied on by appellant further support this point. In Murray,

736 F.3d at 659, the Second Circuit’s conclusion that the trial court erred by denying

surrebuttal was based, in part, on the fact that the “evidence put forth by the

government on rebuttal could easily have influenced the jury significantly to reject”

appellant’s version of events. (Indeed, Murray applied the prevailing federal test

that we discuss in more detail below.) Likewise, in Edge, 393 So. 2d at 1341, the

Mississippi Supreme Court’s conclusion that surrebuttal should have been allowed

was due to the fact that the government’s rebuttal evidence “tore the heart out” of a

“key part of the appellant’s evidence in support of his claim of justifiable homicide.”



      In Gregory, 393 A.2d at 137, we did not need to analyze the proffered

surrebuttal because no “material issues” were injected for the first time in rebuttal,

though we noted that, in any case, if “appellant had been allowed to take the stand

again he would have been able to reiterate only what he had testified to previously.”

Id. In Bynum, we concluded that the trial court erred in denying a surrebuttal request
                                          17

both because the government raised a “new matter” in rebuttal and because of the

“importance of that [surrebuttal] testimony to appellant’s defense.” Bynum v. United

States, 799 A.2d 1188, 1194 (D.C. 2002) (emphasis added). Importantly, in this

context, “the determination that evidence is relevant does not exhaust the trial

judge’s responsibility in deciding whether to admit it.” Winfield v. United States,

676 A.2d 1, 5 (D.C. 1996) (en banc). Rather, “the trial judge will have discretion to

exclude marginally relevant evidence” that might “distract the jury from the issue in

this case.” Id.




      Additionally, our holding in Gregory relied on Sadler, 488 F.2d at 435, in

which the Fifth Circuit Court of Appeals explained how a trial should proceed when

new matters are introduced on rebuttal:

             By objection, defense counsel should call to the court’s
             attention that a prosecution witness is going into new
             material which, if admitted, raises questions of rebuttal by
             the defense. If defense counsel makes no such objection,
             but waits until the prosecution witness steps from the
             stand, the court may properly require him to point out the
             new matter covered and show how he intends to refute it.
             The objective is efficiently to conclude a trial when each
             side has had the opportunity to present his view of all
             issues fairly raised.

Id. at 435. In sum, our case law suggests that “[a] decision whether to allow

surrebuttal generally lies within the discretion of the trial court. However, the court
                                         18

should allow a defendant to introduce evidence on surrebuttal that tends to meet new

matter presented by the prosecution on rebuttal.” Brockman, 699 P.2d at 1342.




      Several federal courts of appeals have adopted a two-part test to determine

whether a trial court should grant the defense’s request for surrebuttal. Under this

formulation, surrebuttal evidence is merited where (1) the government’s rebuttal

testimony raises a new issue, which broadens the scope of the government’s case,

and (2) the defense’s proffered surrebuttal testimony is not tangential, but capable

of discrediting the essence of the government’s rebuttal testimony. United States v.

Moody, 903 F.2d 321, 331 (5th Cir. 1990); Murray, 736 F.3d at 657; United States

v. Sorensen, 801 F.3d 1217, 1239 (10th Cir. 2015); United States v. Pon, 963 F.3d

1207, 1242-43 (11th Cir. 2020) (Martin, J., concurring in part). 5




      5
       Additionally, at least two other circuits have acknowledged the test with
some approval. See United States v. Burgess, 691 F.2d 1146, 1152 n.14 (4th Cir.
1982); United States v. Wilson, 134 F.3d 855, 867 (7th Cir. 1998). We have not
found a circuit that has explicitly disapproved of the two-part test.
                                          19

      This two-part test is consistent with our case law on surrebuttal. 6           As

explained, our case law suggests that examination both of the issue raised in rebuttal

and of the defendant’s proffered surrebuttal is proper. This two-part test preserves

a defendant’s right to respond to new matters presented by the government on

rebuttal, Gregory, 393 A.2d at 137, while also allowing the trial court to “exclude

confusing and distracting evidence on collateral issues.” Cannon, 838 A.2d at 299

(internal quotation marks and citation omitted). We therefore follow this framework

for our analysis of whether the trial court abused its discretion by denying appellant’s

request for surrebuttal.




      6
         The limitation that surrebuttal is only merited where the government’s
rebuttal evidence “broadens the scope” of its case may appear inconsistent with
Bynum, 799 A.2d at 1194. In Bynum, this court concluded that surrebuttal was
merited because a “new matter” was introduced on rebuttal, which “gutted the
defense,” but there was no indication that the government’s rebuttal broadened the
scope of its case. Cf. Moody, 903 F.2d at 331 (rebuttal evidence raised a new issue
that broadened the scope of the government’s case because rebuttal concerned events
charged in a separate indictment and expanded the government’s case into the realm
of bankruptcy fraud). However, both Bynum and Gregory suggest that it is proper
for the trial court to assess the materiality of the government’s new rebuttal evidence
before giving the defense an opportunity for surrebuttal. See Gregory, 393 A.2d at
137; Bynum, 799 A.2d at 1194.
                                         20

         1.   Whether the government’s rebuttal testimony raised a new issue




      We generally agree with appellant that the specific implication that Darrell

was in Gaithersburg on the morning of May 13, as opposed to the general issue of

Darrell’s whereabouts on May 13 and May 14, “did not arise until . . . rebuttal to

appellant’s testimony.” See Bynum, 799 A.2d at 1194. Additionally, appellant did

not have a meaningful opportunity earlier in the trial to rebut Darrell’s presence in

Gaithersburg on May 13. It would have made little sense for appellant, during his

defense case, to call a witness to testify about where Darrell was not on May 13.

Likewise, for appellant to introduce evidence that Darrell was in Gaithersburg on

May 19—several days after the murders took place—“would have done nothing to

advance his case or clarify any issue then relevant.” Murray, 736 F.3d at 658.

However, we understand the trial court’s resistance to call the government’s rebuttal

a “new issue,” since the defense asserted that Darrell was at the house, participating

in the burglary and murders, while the government maintained throughout the trial

that appellant acted alone, thereby implying that Darrell and Steffon Wint were not

in the vicinity of the crimes when they occurred.



      Though we ultimately agree with appellant that the government introduced a

new issue on rebuttal, we disagree that surrebuttal was per se required, as of right,
                                          21

on that basis alone. Instead, we must consider the second part of the test: whether

the proffered surrebutal was capable of discrediting the essence of the government’s

rebuttal testimony.




        2.   Whether the proffered surrebuttal was capable of discrediting the

                      essence of the government’s rebuttal testimony




       Surrebuttal is merited when a new matter arises and when the defense’s

proffered surrebuttal testimony is not tangential, but rather is capable of discrediting

the essence of the government’s rebuttal testimony. E.g., Sorensen, 801 F.3d at

1239. The second part of this analysis properly allows the trial court to exercise its

discretion over the admissibility and scope of surrebuttal. See Cannon, 828 A.2d at

299.   “Our review of the trial court’s decision in this regard is considerably

deferential because of its superior vantage point during the course of the trial.”

Shelton v. United States, 983 A.2d 979, 986 (D.C. 2009) (analyzing discretion in

admitting rebuttal evidence).




       The government put forth rebuttal evidence to support the assertion that

Darrell was in Gaithersburg on May 13 and could not have participated in the crimes.
                                        22

The government first called Darrell, who recalled visiting Anderson to watch a

music video that Anderson had recently made. Darrell also recalled seeing Williams

but could not remember the date of the visit. The government also called Anderson,

who testified that Darrell visited him to watch the “Haters Hate” video Anderson

had just created and uploaded to YouTube; however, Anderson also could not

remember the exact date but acknowledged that a time stamp showed that the video

was uploaded on May 13. Thus, the “essence” of the government’s rebuttal evidence

was that Darrell visited Anderson in Gaithersburg on May 13. See Murray, 736 F.3d

at 659.




      In contradiction, Williams’ grand jury testimony implies that Darrell visited

on May 19. Williams testified that Darrell usually called or texted prior to coming

to Williams’ house, and she recalled that Darrell had texted her prior to coming to

her house. The phone records showed that Williams did not receive a call or text

from Darrell on May 13. Instead, phone records show communication between

Darrell and Williams on May 19. Thus, assuming that Williams would have testified

consistent with her grand jury testimony, her testimony was capable of discrediting

the government’s assertion that Darrell was in Gaithersburg on May 13.
                                         23

      The trial court concluded that Williams was testifying based on her memory

of what Darrell “usually” does, and was equivocal about whether Darrell called or

texted her the exact day he went to her house to watch music videos with Anderson.

Therefore, the trial court implicitly concluded that the proffered cell phone records

showing a lack of communication between Williams and Darrell on May 13 would

not squarely meet and call into question the government’s suggestion that Darrell

was in Gaithersburg on that date.




      We disagree that Williams was too “equivocal” for her testimony to squarely

meet and question the Gaithersburg alibi. Williams did not remember the specific

date in May, but she stated, unequivocally, “[Darrell] texted me[,]” before coming

over to the house. Then, when Darrell was at the front door, she answered, less

certainly, “I believe he called me and told me he was at the door.” However, she

was clear that Darrell had texted before leaving for her house. The cell phone

records, showing only communication on May 19, supported appellant’s assertion

that Darrell was in Gaithersburg on May 19 instead—not May 13.




      Williams’ testimony made it “less probable” that Darrell had visited

Gaithersburg on May 13. This evidence should have gone to the jury. See Jones v.
                                         24

United States, 625 A.2d 281, 284 (D.C. 1993). To the extent that Williams’

testimony conflicted with the testimony of either Darrell or Anderson, both of whom

were also equivocal about the exact date of the visit, “it is the jury’s job . . . to

evaluate . . . credibility[.]” See Bynum, 799 A.2d at 1194.




      Finally, appellant wanted to present evidence from one witness and the

relevant phone records from May 19. The surrebuttal therefore would not have been

too lengthy or distracting and would not have risked turning the proceedings into a

“trial-within-a-trial.” See Winfield, 676 A.2d at 5.




      The proffered surrebuttal evidence did squarely meet and call into question

the government’s suggestion that Darrell was in Gaithersburg on the date of the

murders. “Although surrebuttal is indeed within the sound discretion of the trial

court, it should have been permitted under the circumstances presented here.”

Chaabi, 544 A.2d at 1249 (internal citation omitted). We conclude that the trial

court erred in denying appellant’s request to present surrebuttal evidence.
                                           25

                                     B. Harmless Error


      We next review the trial court’s error to determine whether we must reverse.

First, we briefly address the proper standard of review. While both appellant and

the dissent maintain that a denial of a surrebuttal request is generally of constitutional

dimension, they cite no case law for that broad proposition. Moreover, as the dissent

acknowledges, appellant’s constitutional claim was not preserved. Thus, we would

apply a plain error test even if the error were of constitutional dimension, and

appellant would be unable to meet that demanding standard. But we disagree with

appellant’s contention that a constitutional error analysis applies.




      Although the erroneous exclusion of evidence proffered by the defense—“the

type of problem we confront in the present case”—“may violate a defendant’s

constitutional right to present a defense[,] [n]ot every such error will do so.” Heath

v. United States, 26 A.3d 266, 276 (D.C. 2011) (internal quotation marks omitted).

see Washington v. Schriver, 255 F.3d 45, 56 (2d Cir. 2001) (“Erroneous evidentiary

rulings rarely rise to the level of harm to this fundamental constitutional right to

present a meaningful defense.”) (internal quotation marks omitted). “‘Only when

the error deprives a defendant of a fair trial does it amount to a constitutional
                                         26

violation.’” Heath, 26 A.3d at 276 (quoting United States v. Lathern, 488 F.3d 1043,

1076 (D.C. Cir. 2007)).




         Under the non-constitutional error standard, this court would need to “say

with fair assurance that any such presumed trial court error did not substantially

influence the jury’s determination.” Roundtree v. United States, 581 A.2d 315, 328-

29 (D.C. 1990) (citing Kotteakos v. United States, 328 U.S. 750, 765 (1946)). Cf.

Bynum, 799 A.2d at 1194 (reversing because we could not say “with fair assurance”

that the verdict was not influenced by trial court’s error in denying appellant’s

request to present witness in surrebuttal). We conclude that there was no reversible

error.




         The proffered surrebuttal evidence certainly undercut Darrell’s alibi

somewhat, but it did not affect the weight of the other evidence against appellant.

Genetic evidence implicating appellant was found in several locations in the

Savopolous home: on the pizza delivered to the home on the night the victims were

held captive, on the knife propping open the basement window, and on two hairs

found in the garage and in a bedroom.           Appellant was seen entering the

Savopolouses’ garage just an hour before the house was set on fire. Appellant was
                                         27

also seen pacing in a parking lot near where the Savopouloses’ Porsche was found

burning. In the week after the murders, appellant displayed large sums of cash in

$100 bills. Appellant also searched online for information on beating lie detector

tests and restoring cell phones to factory settings. He also searched for news stories

on the fire at the Savopolous house.




      Additionally, Darrell’s trip to Gaithersburg only provided an alibi for a short

period of time in the morning or early afternoon of May 13. The government’s

evidence indicated that the perpetrator of the crime broke into the Savopoulos home

sometime before 3:14 p.m. on May 13. Even if the jury believed that Darrell was in

Gaithersburg for a couple of hours that morning, the rebuttal evidence did not

preclude him from returning to D.C. to participate in the crimes. In closing, defense

counsel herself stated:

             What Daron told you is that, after he met up with Darrell
             [in Beltsville] on May 13th in the morning and they go to
             Ed’s house, he’s left at Ed’s house sometime around 9 a.m.
             in southeast D.C. And then Darrell drives off. [Appellant]
             has no idea where Darrell [went] after that. There’s no
             reason that Darrell Wint couldn’t have left there and gone
             to Gaithersburg at 10:20 a.m. to meet up with whoever it
             is that he needed to meet up with to get the rest of his day
             done. It actually doesn’t particularly matter, anyways.
                                           28

      Defense counsel also pointed out other inconsistencies in Darrell’s testimony

and alibi. Therefore, the jury was aware that Darrell only had, at most, a partial alibi

from the Gaithersburg trip, and yet the jury still did not credit appellant’s third-party

perpetrator defense.




      There was ample evidence to convict appellant. In light of the strength of the

combined evidence against appellant, we can say with fair assurance that the trial

court’s error did not substantially influence the jury’s decision.




                                         C. Merger


      Finally, we address appellant’s argument that we must remand for merger and

resentencing. The government concedes that appellant’s felony and premeditated

murder convictions must merge. See Jackson v. United States, 750 A.2d 551, 552

(D.C. 2000). Appellant argues that the predicate felony offenses must merge into

his felony murder convictions, and the premeditated murder convictions must merge

into the felony murder convictions. The government argues that the felony-murder

convictions should be vacated instead, allowing the burglary and kidnapping charges

to stand.
                                         29




      We agree with the government that the felony murder convictions must merge

into the premeditated murder convictions. The trial court imposed concurrent

sentences of life without release for the homicide convictions. She also imposed

additional sentences of 96 months for the burglary and the kidnappings of the adult

victims, 144 months for the kidnapping of Philip, 28 months for extortion and first-

degree theft, and 66 months for arson. She specified that the non-homicide sentences

will run concurrent to the life sentences. “Vacating the felony murder conviction,

not the premeditated murder and [predicate felony] convictions, best effectuates the

trial court’s sentencing plan.” Lester v. United States, 25 A.3d 867, 872 (D.C. 2011)

(emphasis in original).




      We remand the case for the sole purpose of providing the trial court with the

opportunity to vacate the felony murder convictions with respect to each decedent.

See Baker v. United States, 867 A.2d 988, 1010 (D.C. 2005). We leave decisions on

resentencing to the trial court. See Lee v. District of Columbia, 22 A.3d 734, 737

n.2 (D.C. 2011). We affirm and do not disturb the premeditated murder convictions

or the burglary and kidnapping convictions.
                                           30

                                    III.    Conclusion



      In sum, we affirm appellant’s premeditated murder convictions for the deaths

of Savvas Savopoulous, Amy Savopolous, Veralicia Figueroa, and Philip

Savopolous. We remand with the instructions to vacate appellant’s felony murder

convictions. In all other respects, the judgment is affirmed. As we explained,

appellant should have been granted the opportunity to present surrebuttal evidence.

The government introduced a new factual issue in its rebuttal, and the proffered

surrebuttal evidence was “capable of discrediting the essence of the government’s

rebuttal testimony.” See, e.g., Murray, 736 F.2d at 657. However, in light of the

overwhelming weight of other evidence against appellant, there are no grounds for

reversal.



                                                                  It is so ordered.



      EASTERLY, Associate Judge, concurring in part and dissenting in part: The

majority holds that the trial court erred in denying Mr. Wint surrebuttal. I concur in

that determination as well as the determination that we must nevertheless affirm, but

I write separately to explain why I reach these conclusions.
                                            31

       Specifically, I believe we must follow our binding precedent, which provides

that when the government has raised a “new matter”—which by definition is

material—in its rebuttal case, an individual has a right to present surrebuttal

evidence that is undergirded by a defendant’s Fifth and Sixth Amendment right to

present a defense. To the extent that the majority’s new test for surrebuttal seeks to

limit that right or downgrade it to a matter of trial court discretion, I disagree that (1)

we have either the constitutional leeway or the power as a division of this court to

impose such a limitation, (2) the record or the briefing in this case call for such a

limitation, and (3) the out-of-jurisdiction decisions cited by the majority provide

much in the way of support for such a limitation. But I hasten to add that it is not

clear that this is what the majority opinion is doing with its new test, and for this

reason too I decline to sign on to its surrebuttal analysis.



       Nevertheless, I agree that affirmance is warranted, but not because the trial

court’s erroneous denial of surrebuttal in this case is subject to harmless error review.

Instead, because Mr. Wint did not argue that his right to surrebuttal had

constitutional implications in the trial court, that claim is subject to plain error

review. Under the test for plain error, Mr. Wint has neither argued nor demonstrated

that he can make a showing that the trial court’s ruling affected his substantial rights.
                                          32

                 I.   The “Right” to Surrebuttal Under Our Law



      Understanding the ordinary sequence of the presentation of evidence and

attendant constitutional concerns is critical to discerning when surrebuttal must be

permitted—as a constitutional matter and under our case law—versus when it is

discretionary.    The government in a criminal case has the burden to prove a

defendant’s guilt of the charged crimes beyond a reasonable doubt. See Griffin v.

United States, 144 A.3d 34, 36 (D.C. 2016) (citing Sullivan v. Louisiana, 508 U.S.

275, 277-78 (1993)). Typically, the government carries this burden by presenting

all of its evidence in its case-in-chief. As a constitutional matter, a defendant has a

right to respond to the government’s case and present their own evidence. Facebook,

Inc. v. Wint, 199 A.3d 625, 633 (D.C. 2019) (“Whether rooted directly in the Due

Process Clause, or in the Compulsory Process or Confrontation Clauses of the Sixth

Amendment, the Constitution guarantees criminal defendants a meaningful

opportunity to present a complete defense.” (brackets omitted)); see also Chambers

v. Mississippi, 410 U.S. 284, 294 (1973) (“The right of an accused in a criminal trial

to due process is, in essence, the right to a fair opportunity to defend against the

State’s accusations.”).
                                         33

      If, after the government presents its case, a defendant opts to put on a defense,

the government may seek to present rebuttal evidence. The government does not

have a constitutional right to present such evidence, so whether the government may

extend the evidentiary phase of the trial by presenting a rebuttal case is “committed

to the discretion of the trial judge.” Rowland v. United States, 840 A.2d 664, 680

(D.C. 2004). The government is only supposed to use rebuttal evidence to “explain,

repel, counteract, or disprove” the defense evidence. Gregory v. United States, 393

A.2d 132, 137 (D.C. 1978). The government is generally not supposed to use

rebuttal to “advance new arguments” and thereby undercut a defendant’s right to

present a defense. Shelton v. United States, 983 A.2d 979, 985 (D.C. 2009). But, as

evidenced by this case, sometimes the government seeks to delve into an entirely

new matter on rebuttal, not in an effort to sandbag the defense, but in order to

respond to a defendant’s affirmative defense and carry its burden of proof.



      Regardless, if the government is permitted to introduce “new matters” on

rebuttal, which are by definition material, our court has clearly stated that a

defendant has a concomitant “right” to surrebuttal. Gregory, 393 A.2d at 137

(providing that “where new matters are introduced in rebuttal, [the defense] has a

right to surrebuttal” and concluding that, because the government had not injected

any “material issues . . . for the first time in rebuttal,” the defendant’s right to
                                          34

surrebuttal was not violated); accord Chaabi v. United States, 544 A.2d 1247, 1249

n.6 (D.C. 1988) (stating that, when the government introduces a new matter on

rebuttal, surrebuttal is “mandatory”); see also Bynum v. United States, 799 A.2d

1188, 1194 (D.C. 2002) (finding error in denial of surrebuttal where it was important

to the defense to respond to the new matter introduced by the government on

rebuttal).    This right to surrebuttal as acknowledged by our court is clearly

constitutionally compelled as a product of a defendant’s rights to due process and to

present a defense, see Chambers v. Mississippi, 410 U.S. at 294, notwithstanding

that we have not explicitly drawn the connection to the relevant constitutional

provisions.



       Here, Mr. Wint put forth a third-party perpetrator defense. In response, the

government presented what the majority characterizes as “at most[] a partial alibi”

for the potential third-party perpetrator. Ante at 28. The fact that the proffered

rebuttal evidence was not terribly strong might have given the trial court grounds to

exclude it. But once the court permitted rebuttal of this nature, addressing what was

unquestionably a new matter, it triggered Mr. Wint’s right under our case law and

the Constitution to put responsive evidence before the jury attacking the partial alibi.
                                           35



                 II.   The Majority Opinion’s Surrebuttal Analysis



      For reasons that are not clear to me, the majority opinion makes this more

complicated. Although it acknowledges that pursuant to Gregory a defendant has a

“right” to surrebuttal where the government introduces a new matter on rebuttal, it

contradictorily asserts that the “decision whether to allow surrebuttal generally lies

within the discretion of the trial court.” Ante at 15, 17 (emphasis added). The

majority opinion then seeks to structure that perceived discretion by borrowing one

or both parts of a two-part test from case law outside this jurisdiction and requiring

that a defendant seeking to present surrebuttal show that the proffered testimony is

“not tangential, but rather is capable of discrediting the essence of the government’s

rebuttal testimony.” Id. at 18, 19-21. I am opposed to the majority’s new test for

three reasons.



      First, I disagree that we have either the constitutional leeway or the power as

a division of this court to convert the “right” to surrebuttal into a discretionary call.

Gregory expressly states that it is only when the government has not introduced a

new matter on rebuttal that the court has discretion to decide whether or not to permit

surrebuttal; otherwise, a defendant has a “right” to present such evidence:
                                          36

             [W]here new matters are introduced in rebuttal, . . . the
             witness has a right to surrebuttal. United States v. Sadler,
             488 F.2d 434 (5th Cir.), cert. denied, 417 U.S. 931 (1974);
             Turner v. United States, 441 F.2d 736 (5th Cir. 1971); 6 J.
             Wigmore, Evidence § 1874 (Chadbourne rev. 1976). In
             all other cases, surrebuttal is within the sound discretion
             of the judge.

393 A.2d at 137 (second emphasis added) (parallel citations omitted). As a division

of this court, we are bound by our prior precedent. M.A.P. v. Ryan, 285 A.2d 310,

312 (D.C. 1971).




      Gregory’s citation to United States v. Sadler, 488 F.2d 434 (5th Cir. 1974),

does not, as the majority suggests ante at 17, undercut its categorical holding. To

the contrary, the Fifth Circuit in Sadler applied the new-matter test and held that the

government had not presented a new matter on rebuttal. 488 F.2d at 436 (adopting

the reasoning from Turner, 441 F.2d at 739, that “[t]he testimony of the

government’s rebuttal [witness] in this case does not appear to us to be ‘new’”). 1


      1
         The passage from Sadler that the majority opinion block-quotes, ante at 17
(quoting 488 F.2d at 435), has nothing to do with the substantive test for surrebuttal,
but rather relates to the procedural history of the case where counsel asked for
surrebuttal but at no point identified a new matter raised on rebuttal. Id. at 435-36.
In this context, the Fifth Circuit opined that defense counsel should have objected
during rebuttal to any new matter raised and that, if counsel waited until the rebuttal
witness left the stand, counsel would have to persuade the court that the government
had presented a new matter and that the defense had evidence that was responsive.
Id. But that is nothing more than the basic new-matter and relevance tests at work,
                                         37



       Apart from Sadler, the majority opinion finds support for its test in a trial

court’s duty to “exclude confusing and distracting evidence on collateral issues.”

Ante at 14. But that duty derives from basic rules of relevance and the balancing of

probity versus prejudice. 2 See, e.g., Parker v. United States, 249 A.3d 388, 404

(D.C. 2021) (affirming the exclusion of “distracting or confusing” testimony as more

prejudicial than probative); Williams v. United States, 571 A.2d 212, 215 (D.C.

1990) (explaining that evidence must be relevant to avoid “time-consuming and

confusing . . . collateral issues” (quoting Williams v. New York, 337 U.S. 241, 246-

47 (1949)). These rules constrain the universe of surrebuttal evidence the defense

can use after the government’s introduction of a new matter triggers the right

recognized in Gregory; they cannot not qualify the right to present surrebuttal

evidence itself. 3



and the procedural concern at issue in Sadler has nothing to do with the substantive
question presented in this case.
       2
         The cases the majority cites—Cannon and Winfield—illustrate this
proposition. Ante at 14, 17; see Cannon v. United States, 838 A.2d 293, 299 (D.C.
2004) (citing Carr v. United States, 585 A.2d 158, 163 (D.C. 1991), which cites
Smith v. Executive Club, Ltd., 458 A.2d 32, 41 (D.C. 1983), which in turn cites cases
discussing Federal Rules of Evidence 401 and 403); Winfield v. United States, 676
A.2d 1, 3, 5 (D.C. 1996) (en banc) (discussing the District’s one standard of
relevance).
       3
        The majority opinion quotes Cannon as if it applied this limitation to the
right of surrebuttal. Ante at 14. But in Cannon, this court concluded that the
                                          38



      Second, I disagree that the record or briefing in this case call for this recasting

of the surrebuttal right as a matter of discretion. The majority opinion asserts that

this court “ha[s] never established a per se rule that any new fact introduced in

rebuttal warrants surrebuttal as a matter of right.” See ante at 15. That statement is

correct, but inapposite in the context of this discussion. The issue before us is not

whether the government presented evidence regarding some new extraneous fact on

rebuttal (though query why it should be permitted to do so, given the limitations on

rebuttal, as discussed supra). Here, as the majority acknowledges, the government’s

rebuttal clearly went beyond mere extraneous new facts and met the “new matter”

threshold established in Gregory. See ante at 20-21. Mr. Wint was therefore entitled

to surrebuttal as a matter of right, within the bounds of the rules of evidence. See

supra. Further, the government never challenged the Gregory rule in this case or

urged the imposition of a more stringent test for allowing surrebuttal. The trial court

denied surrebuttal because it concluded that the government’s rebuttal evidence was

“not a new matter that[ wa]s being introduced,” and the government exclusively




defendant had no right to surrebuttal because the government’s rebuttal evidence had
been stricken. 838 A.2d at 299. In other words, because there was no new matter
to respond to, the right to surrebuttal was not triggered.
                                           39

defends that ruling. 4 It does not try to argue that, if there is a right to surrebuttal,

that right is somehow qualified or discretionary.



      Third and finally, I disagree that the out-of-jurisdiction decisions on which

the majority relies provide much in the way in the support for such a limitation. The

majority looks to “several” federal court of appeals decisions that allow presentation

of surrebuttal evidence only “where (1) the government’s rebuttal testimony raises

a new issue which broadens the scope of the government’s case, and (2) the defense’s

proffered surrebuttal testimony is not tangential, but capable of discrediting the

essence of the government’s rebuttal testimony.” Ante at 18 (citing United States v.

Moody, 903 F.2d 321, 331 (5th Cir. 1990); United States v. Murray, 736 F.3d 652,

657 (2d Cir. 2013) (citing Moody); United States v. Sorensen, 801 F.3d 1217, 1239

(10th Cir. 2015) (citing Murray); and United States v. Pon, 963 F.3d 1207, 1243

(11th Cir. 2020) (Martin, J., concurring in part)). The majority opinion says “[t]his

two-part test is consistent with our case law on rebuttal” but then immediately

acknowledges, ante at 19 n.6, that the first part of this test “may appear inconsistent



      4
        The court also stated that it “[did]n’t think [the proffered surrebuttal]
testimony would rebut testimony . . . provided in the Government’s rebuttal case,”
but as the government acknowledged in its brief, the court made this remark in
denying the defense’s request for a missing witness instruction, not with regard to
the request for surrebuttal.
                                         40

with Bynum, 799 A.2d at 1194.” 5 For the reason the majority identifies, it is

inconsistent with Bynum, where the rebuttal evidence impeaching the theory of

defense did not broaden the scope of the government’s case, but we nevertheless

held the defendant had a right to surrebuttal. 799 A.2d at 1194. Moreover, the

second part of this test is likewise incompatible with our precedent because it

squarely conflicts with Gregory. See supra. The majority ignores the fact that a

comparable number of circuits to have considered the issue of surrebuttal do not

require special scrutiny of proffered surrebuttal testimony 6 —aligning with this

court’s approach in Gregory and with the approach endorsed in Wigmore. 6

Wigmore on Evidence § 1874 (“[E]vidence explaining away the effect of new facts



      5
         Although the majority opinion acknowledges the tension between the first
part of its test and Bynum, it is not entirely clear where the majority opinion lands.
It seems ultimately to conclude that the trial court should assess not only whether
the government has introduced a new matter on rebuttal (as authorized by Gregory),
but also somehow assess the materiality of the government’s rebuttal evidence,
notwithstanding that any “new matter” introduced on rebuttal is by definition
material.
      6
         See United States v. Purkey, 428 F.3d 738, 759 (8th Cir. 2005) (stating that
surrebuttal is appropriate “when new matters are raised in the rebuttal testimony”);
United States v. Barnette, 211 F.3d 803, 821 (4th Cir. 2000) (“Surrebuttal evidence
is admissible to respond to any new matter brought up on rebuttal.”); United States
v. Leon-Delfis, 203 F.3d 103, 114 (1st Cir. 2000) (stating that surrebuttal is allowed
“to explain away new facts brought forward by the proponent in rebuttal, or evidence
to impeach a witness who testified in rebuttal” (internal quotation marks omitted));
see also United States v. Butcher, 926 F.2d 811, 817 (9th Cir. 1991) (assessing the
district court’s denial of surrebuttal solely as to whether the evidence would be
cumulative, not under a heightened standard of materiality).
                                          41

brought forward by the proponent in rebuttal . . . is . . . entitled to be received,

without depending on the court’s discretion.”).




      Ultimately, it is unclear what function the majority opinion’s new test serves

other than to sow confusion. Employing it in this case, the majority concludes that,

because the proffered surrebuttal testimony “implie[d]” that the “essence” of the

government’s rebuttal evidence was incorrect and “made it less probable that” the

alleged third-party perpetrator’s partial alibi was true, this evidence was “capable of

discrediting the government’s” rebuttal within the meaning of this test and should

have been put before the jury. Ante at 22-24. In other words, the proffered

surrebuttal evidence was not required to be a conclusive or total refutation of the

government’s rebuttal for Mr. Wint’s right to surrebuttal to adhere even under the

majority’s test. Furthermore, the majority opinion holds that the trial court “erred,”

ante at 24—not that it abused its discretion. This is just as well. A defendant’s right

to present a defense and to respond to the evidence against them must take

precedence over any desire to facilitate efficient courtroom management, and it

therefore limits any more extensive application of this test.
                                        42

                               III.   Harmlessness

      Although I agree with the majority opinion that the trial court erred in ruling

that Mr. Wint could not present evidence in surrebuttal, I part ways again with the

majority opinion in analyzing whether the trial court’s ruling denying Mr. WInt

surrebuttal constitutes reversible error. The majority opinion analyzes this ruling

under the standard for non-constitutional errors set forth in Kotteakos v. United

States, 328 U.S. 750, 765-66 (1946). Ante at 26. I would instead consider this as

constitutional error, given that the right to surrebuttal when the government has

introduced a new matter on rebuttal is constitutionally grounded, see supra, meaning

the standard for constitutional errors set forth in Chapman would apply. See

Chapman v. California, 386 U.S. 18, 24 (1967) (holding constitutional errors to a

standard of “harmless beyond a reasonable doubt”). The problem is that Mr. Wint

did not preserve a constitutional claim. While he asked for surrebuttal, he never

mentioned the right to due process or to present a defense, or cited to the Fifth or

Sixth Amendments of the Constitution; he never mentioned the Constitution at all. 7


      7
         Not every request is one of constitutional dimension. See Mack v. United
States, 6 A.3d 1224, 1234 (D.C. 2010) (“Mr. Mack did not mention the Second
Amendment in the trial court, and his reliance on the common law doctrine of self-
defense was not sufficient to raise a constitutional claim.”); Comford v. United
States, 947 A.2d 1181, 1188 (D.C. 2008) (explaining that “a hearsay objection [will
not] preserve a Confrontation Clause claim”); see also Paige v. United States, 25
A.3d 74, 81 (D.C. 2011) (explaining that “[o]bjections must be made with reasonable
                                           43

And thus our review should be for plain error. See Marquez v. United States, 903

A.2d 815, 817 (D.C. 2006) (“Because counsel objected at trial to the admission of

the statement on purely evidentiary grounds and did not raise a Confrontation Clause

objection, we must review the claim for plain error.” (footnote omitted)). Mr. Wint

did not attempt to satisfy the test for plain error, but even if he had, I would conclude

that he could not meet the third prong of the test requiring a showing that the trial

court’s ruling adversely affected his substantial rights, for the same reasons the

majority provides in its Kotteakos analysis ante at 26-28. See Pérez v. United States,

968 A.2d 39, 93 (D.C. 2009) (citing United States v. Dominguez Benitez, 542 U.S.

74, 81 (2004)) (stating that the “substantial rights” standard is “similar to the

Kotteakos formulation,” except that “it is the defendant rather than the [g]overnment

who bears the burden of persuasion with respect to prejudice” (brackets and internal

quotation marks omitted)).




      In sum, although I agree with the majority opinion’s determination that the

trial court erred but that that error does not warrant reversal, I disagree with

substantial components of its reasoning. The new test the majority opinion adopts

for surrebuttal only complicates and confuses this area of the law and threatens to


specificity; the judge must be fairly apprised as to the question on which he is being
asked to rule”).
                                          44

impinge on a defendant’s constitutional rights should it be literally construed.

Further, its analysis concluding that the trial court’s error does not warrant reversal

disregards the constitutional aspect of Mr. Wint’s claim. For these reasons, I

respectfully concur in part and dissent in part.